DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This communication is a First Office Action Non-Final Rejection on the merits. 
Claims 1-8 are currently pending and considered below.


Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Germany on 2019-10-24. It is noted, however, that applicant has not filed a certified copy of the DE10/2019128704 application as required by 37 CFR 1.55.

Specification
The abstract of the disclosure is objected to because of undue length.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claims 1, 3-4, and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsai US20060118593A1 (Tsai).

Regarding Claim 1, Tsai discloses, Stapler (Abstract) for stapling sheet material (FIG. 4, #49) by means of staples (FIG. 3, #45), each staple having two staple legs (FIG. 3, #s 47 & 48) and a staple crown (FIG. 3, #47 &48 – illustrate crown that connects both legs) interconnecting the staple legs and extending transversely to them (FIG. 3, #s 47 & 48 illustrate transverse connection), with an anvil arm (FIG. 2, #21 – illustrated the anvil arm connected with top plate) having a support plate (FIG. 1, #50 – illustrates a support plate) for placing the sheet material thereon, the anvil arm carrying a cutting pad (FIG. 2 – illustrates the pad that is an outline that contains 24 on 20) with two cutting edges (FIG. 6, para [0026], #s 57 & 58) for cutting off excess end parts of the staple legs (FIGS. 5-8, paras [0015-17]), with a stapling unit (FIG. 2, #30) that is pivotally mounted relative to the anvil arm (FIG. 2 – illustrates pivotally mounted due to 34), which stapling unit (30) comprises a staple magazine (FIG. 2, #42) receiving the staples (45) in a row with the staple crowns mutually abutting and being aligned parallel to each other (FIG. 3 – illustrates 45’s crown parallel) and a driver (FIG. 3, #40) for pushing individual staples with the free ends of their staple legs first through the sheet material (FIG. #4 – illustrates staple through sheet material), with a base part (FIG. 2, #10), on which the anvil arm is mounted movably towards it against a restoring force (FIG. 2, #26 – generates a restoring force), and with two two-armed bending levers (FIG. 2, #s 53 & 54) pivotably mounted on the anvil arm (FIGS. 2 & 3, para [0026]) about a respective pivot axis (FIGS. 2 & 3 – illustrated pivot axis of 53 & 54), each bending lever having a first lever arm (54) with a bending surface (FIG. 3, #61) for bending the staple legs and a second lever arm (53 – bending surface #59), wherein upon approach of the anvil arm to the base part (10), the second lever arms (53) are pivoted by action of the base part about the pivot axes and the bending surfaces (61 & 59) bend the staple legs towards each other and cut off any excess end portions by pressing against the cutting edges (42) (FIG. 8 – illustrates cutting off excess portions), characterized in that the pivot axes (52) extend substantially perpendicular to the staple crowns (16) of the staples (12) received in the staple magazine (32) (FIG. 3 – illustrates that the pivot axis are perpendicular to the crown) and that the second lever arms (54 & 54) have end portions (FIG. 3, #s 60 & 62) beginning at their free ends (FIG. 3 – illustrates free ends at both 60 and 62) which are arranged offset to one another in the axial direction of the pivot axes so that they move past one another as the anvil arm approaches the base part (18) (FIG. 3, para [0026]).  

Regarding Claim 3, Tsai discloses the stapler as previously claimed.  Tsai further discloses, characterized in that both bending surfaces (61 & 59) have the same extension in the axial direction of the pivot axes (FIG9. -illustrates the same extension of the bending surfaces). 
 
Regarding Claim 4, Tsai discloses the stapler as previously claimed. Tsai further discloses, characterized in that the first lever arms (54) are arranged in mirror symmetry to each other with respect to a symmetry plane extending perpendicular to the staple crowns of the staples (45) received in the staple magazine (42) in the middle between the pivot axes (FIG. 9 – illustrates the symmetry with respect to the perpendicular plane of the staple’s crown).  
Regarding Claim 6, Tsai discloses the stapler as previously claimed.  Tsai further discloses, characterized in that the pivot axes are arranged at such a distance from each other, that the first lever arms (53 & 54) are movable past the cutting edges (FIG. 9 – illustrates ends of 60 & 62 pas the cutting edges 57 & 58).  

Regarding Claim 7, Tsai discloses the stapler as previously claimed.  Tsai further discloses, characterized in that the support plate on both sides of the cutting pad has openings (FIG. 2, #24) for passing through the free ends of the staple legs after piercing the sheet material (FIG. 6 – illustrates staple piercing sheet material).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai, and further in view of Tsai US20060266789A1 (herein, Tsai II).

Regarding Claim 8, Tsai discloses as previously claimed.  Tsai further discloses, characterized in that the bending surfaces (61 & 59) are pivoted upon approach of the anvil arm (21) to the base part (10) in each case from a rest position in which they are arranged at a positive acute angle to a support surface (FIGS. 1-2 – illustrate a support surface near 24) on the upper side of the support plate (38) into a stapling position in which they are arranged parallel or at a negative acute angle to the support surface (60).
Though Tsai discloses, bending surfaces (61 & 59), anvil arm (21), base part (10), support plate (FIG. 1, #50), and a support surface (FIGS. 1-2), Tsai does not disclose, that the bending surfaces (61 & 59) are pivoted upon approach of the anvil arm (21) to the base part (10) in each case from a rest position in which they are arranged at a positive acute angle to a support surface (FIGS. 1-2 – illustrate a support surface near 24) on the upper side of the support plate into a stapling position (FIG. 1) in which they are arranged parallel to the support surface (FIGS. 1-2 – illustrate parallel to 50).
However, Tsai II teaches, pivoted upon approach of the anvil arm (FIG. 3 #246 & 247) to the base part (FIG. 2, #11) in each case from a rest position in which they are arranged at a positive acute angle (FIGS.1 and 2 – illustrates an acute angle between 11 and 14) to a support surface (FIGS. 1-2 – illustrate a support surface near 14).
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Tsai before the effective filling date of the claimed invention to modify the stapler (Abstract) as disclosed by Tsai, to include the positive acute angle (Tsai II, FIGS 1-2) between the anvil arm (Tsai, 21) and the support surface (Tsai, FIGS. 1-2) as taught by Tsai II, since Tsai II teaches this structure that is known and beneficial, thereby providing the motivation to utilize an acute angle (Tsai II, FIGS. 1-2) so as to improve the versatility of the stapler (Tsai, Abstract) by providing an additional cartridge area (Tsai II, 14) for storing staples (Tsai II, para [0018]).



Allowable Subject Matter

Claim 2 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to disclose, teach, or make obvious the claimed combinations including the following limitations;
characterized in that the thickness of the end portions measured in the axial direction of the pivot axes is smaller than the maximum thickness of the first lever arms measured in the axial direction of the pivot axes.  
The prior art that comes closest to teaching the limitation that the end portion thickness is less than the maximum thickness of the lever arm as diagramed in 4b is Tsai, both US20060118593A1 and US20060266789A1.  However, both references of Tsai and other references fails to teach the smaller thickness of the end portion of the arm.
Therefore, the combinations of the claimed limitations are novel and found to be allowable over the prior art.  The cited references taken singly or in combination do not anticipate or make obvious the Applicant’s claimed invention.

Claim 5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to disclose, teach, or make obvious the claimed combinations including the following limitations;
characterized in that the thickness of the end portions is at most half as large as the maximum thickness of the first lever arms.  
The prior art that comes closest to teaching the limitation that the end portion thickness is less than the maximum thickness of the lever arm as diagramed in 4b is Tsai, both US20060118593A1 and US20060266789A1.  However, both references of Tsai and other references fails to teach the smaller thickness of the end portion of the arm.  Even though there are no dimensions to confirm is the end portions are at most half as thick as the maximum thickness of the arm, FIG. 4b clearly illustrates a significant different in the thickness of the two sections of the lever arm.
Therefore, the combinations of the claimed limitations are novel and found to be allowable over the prior art.  The cited references taken singly or in combination do not anticipate or make obvious the Applicant’s claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. McNeill US-20140001227-A1, Ivarsson US-20070210135-A1, Smith US-20070023474-A1, Tsai US-7124926-B1 and US-20060163311-A1, Elonsson US-20040262363-A1, Hangkansson US-6702172-B1, Yoshie US-5678745-A, and Eriksson US-5516025-A cited for stapler, legs, crown, support plate, anvil arm, cutting pad, stapling unit, staple magazine, driver, bending levers, bending surface, end portions, free ends, and support surface.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS G DEL VALLE whose telephone number is (303)297-4313. The examiner can normally be reached Monday-Friday, 0730 - 1630 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571 270 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUIS G DEL VALLE/Examiner, Art Unit 3731                                                                                                                                                                                                        18 Sep 2022

/CHELSEA E STINSON/Primary Examiner, Art Unit 3731